Exhibit 21.1 SUBSIDIARIES OF REGISTRANT* Corona Optical Systems, Inc., a Delaware corporation EMCORE Fiber Optics, Inc., a Delaware corporation EMCORE Hong Kong, Limited, a Hong Kong corporation EMCORE IRB Company, LLC, a New Mexico limited liability company EMCORE Netherlands B.V. EMCORE Solar Arizona, Inc., a Delaware corporation EMCORE Solar Power, Inc., a Delaware corporation EMCORE Spain S.L. K2 Optronics, Inc. a Delaware corporation Langfang EMCORE Optoelectronics Company, Limited, a Chinese corporation Opticomm Corporation, a Delaware corporation *As of January 10, 2011
